Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.
 
Detailed Action
	This action is in response to the papers filed October 19, 2021.

Amendments
In the papers filed August 20, 2021, Applicant has cancelled Claims 1-22, 24, 28, and 35-36, and amended Claims 23, 25-27, 30, 32, and 34.
 In the papers filed October 19, 2021, Applicant has cancelled Claims 1-22, 24, 28, and 35-36, amended Claims 23, 26-27, and added new claims, Claims 37-38.
Claims 23, 25-27, 29-34, and 37-38 are pending, and under consideration. 
	
Priority
This application is a 371 of PCT/US2015/027572 filed on April 24, 2015. Applicant’s claim for the benefit of a prior-filed application provisional application 62/022,627 filed on July 9, 2014 and 61/984,620 filed on April 25, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on October 19, 2021 that has been considered. 
The information disclosure statement filed October 19, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) 365 has been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites below work derived/obtained from Applicant, but not cited in an IDS, to wit: 
Chandler et al (Gene Therapy 20: 1188-1191; October 17, 2013) who taught the expression vector, pENN-AAV-TBG-PI-RBG (PennVector P1015) was obtained from the University of Pennsylvania Vector Core; and 
Carillo-Carrasco et al (Human Gene Therapy 21: 1147-1154, 2010) who taught the rAAV8 expression vector provided by the University of Pennsylvania Vector Core, said vector comprising a TBG promoter, an intron, and a rabbit BG polyA signal sequence (pg 1148, col. 1, Materials and Methods, Construction…of rAAVs). 
Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

Allowable Subject Matter
1. 	Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 38 recites the expression construct of nucleotides 221-4020 of SEQ ID NO:12. 
SEQ ID NO:12, pAAV.TBG.PI.hLDLR.RGpA (7059nts), which is composed of, in 5’ to 3’ order:
1-130 		5’ ITR	221-320 	alpha mic/bik enhancer 1
327-426 	alpha mic/bik enhancer 1
442-901	TBG promoter
1027-1159 	intron
1245-3827 	hLDLR variant

4109-4238 	3’ ITR
Hildinger (U.S. Patent 7,943,374) disclosed a rAAV expression vector comprising a nucleotide sequence encoding tandem alpha mic/bik enhancer 1 elements, said sequence being 100% identical to 221-426 of instant SEQ ID NO:12 (search results available in SCORE). Hildinger does not disclose the tandem alpha mic/bik enhancer 1 elements being adjacent to, or otherwise operably linked to, the intron of nucleotide coordinates 1027-1159 of SEQ ID NO:12.
Wilson et al (U.S. Application 14/769,596; 2016/0000887; now U.S. Patent 10,137,176; priority to March 15/2013; Applicant’s own work and/or derived/obtained from Applicant) is closest prior art for having disclosed an AAV expression vector (SEQ ID NO:3) comprising nucleotides 327-1159 of instant SEQ ID NO:12 (search results available in SCORE). 

Claim Objections
2. 	The prior objection to Claims 30-33 is withdrawn in light of Applicant’s amendment to Claim 30 to recite “genome copies (GC)/kg”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



3. 	The prior rejection of Claims 23, 25-29, and 35-36 under 35 U.S.C. 103 as being unpatentable over Ellsworth et al (U.S. 2016/0244501; priority to October 3, 2013) in view of Cabrera-Aquino et al (U.S. 2013/0211380; priority to February 7, 2012) is withdrawn in light of Applicant’s plurality of amendments to the claim set, and in preference for the new rejection(s) set forth below.

4. 	The prior rejection of Claims 23, 25, and 29-33 under 35 U.S.C. 103 as being unpatentable over Ellsworth et al (U.S. 2016/0244501; priority to October 3, 2013) in view of Cabrera-Aquino et al (U.S. 2013/0211380; priority to February 7, 2012), as applied to Claims 23, 25-29 and 35-36 above, and in further view of Gao et al (U.S. 2009/0227030) is withdrawn for reasons discussed above. 

5. 	The prior rejection of Claims 23, 25, 29, and 34 under 35 U.S.C. 103 as being unpatentable over Ellsworth et al (U.S. 2016/0244501; priority to October 3, 2013) in view of Cabrera-Aquino et al (U.S. 2013/0211380; priority to February 7, 2012), and Gao et al (U.S. 2009/0227030), as applied to Claims 23, 25-33, and 35-36 above, and in further view of Gregory et al (U.S. 2014/0155468, filed December 4, 2013; priority to December 5, 2012) and Nathwani et al (Gene Therapy 16: 60-69, 2009) is withdrawn for reasons discussed above. 

6. 	Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth et al (U.S. 2016/0244501; priority to October 3, 2013; of record) in view of Cabrera-Aquino et al (U.S. 2013/0211380; priority to February 7, 2012; of record).
Determining the scope and contents of the prior art.
Claim 23 is drawn to a pharmaceutical composition comprising a recombinant AAV8 encoding an expression cassette comprising a human LDLR nucleic acid encoding an amino acid sequence of SEQ ID NO:40 operably linked to: 

	enhancer sequences; and 
	a polyadenylation signal sequence. 
Note the difference in scope between “an [emphasis added] amino acid sequence” (Claim 23) vs “encodes SEQ ID NO: 40” (Claim 37). Instant Claim 23 does not require the [emphasis added] amino acid sequence of SEQ ID NO:40. Compare/Contrast Claim 23 vs Claims 37-38.

With respect to Claim 23, Ellsworth et al is considered relevant prior art for having disclosed a recombinant vector, wherein the vector may be a plasmid or viral vector [0347], having an expression cassette comprising a modified human low density lipoprotein receptor (hLDLR) gene, wherein said modified hLDLR comprises:
(a) one or more amino acid substitutions that interfere with the wild-type hLDLR IDOL pathway; and/or
(b) one or more amino acid substitutions which are resistant to degradation of hLDLR by interfering with the PCSK9 pathway.
Specifically, Ellsworth et al disclosed hLDLR variants comprising one or more mutations at positions N316, D331, and L339 (syn. N295, D310, and L318, respectively, to the instantly recited coordinates), and wherein the LDLR polypeptides may further comprise one or more mutations in the intracellular domain, e.g. K830R or C839A (syn. K809R and C818A, respectively, to the instantly recited coordinates) [0013]. 
Ellsworth et al clearly disclosed the combination of L339D, K830R, and C839A (syn. L318D, K809R, and C818A of instant numbering system) cell surface expression-enhancing mutations in a mutant LDLR (Table 3, embodiment 17), as well as in vitro expression studies using this triple mutant combination (Example 18).
Ellsworth et al disclosed mutations may be present at N295, D310, and L318 (instant nomenclature), whereby: 
N may be substituted for A, I, L or V; 
D may be substituted for A, E, I, L or V; and 
L may be substituted for D or E, which yields L318D [0768]. 
Ellsworth et al disclosed the modified LDLR comprises an amino acid sequence (SEQ ID NO:52) that is 100% identical to that of instantly recited SEQ ID NO:40 (search results available in SCORE) ([0775], “the LDLR protein has the protein sequence shown in SEQ ID NO:52 comprising the mutation L339D… and the mutations K830R and C839A”; [1043]; syn. L318D, K809R, and C818A of instant numbering system).
Ellsworth et al disclosed wherein the expression cassette comprising a human LDLR nucleic acid encoding the amino acid sequence of SEQ ID NO:40 is operably linked to a polyadenylation signal sequence [0307].

Ellsworth et al do not disclose:

ii) wherein the expression cassette comprises a promoter which specifically directs expression of the modified hLDLR in liver cells.
However, before the effective filing date of the instantly claimed invention, Cabrera-Aquino et al is considered relevant prior art for having disclosed recombinant viral vectors, e.g. adenovirus or adeno-associated virus (Abstract; [0308-313]) encoding the artisan’s nucleic acid of interest, wherein said artisan’s nucleic acid of interest may be LDLR [0271], for the treatment of hypercholesterolemia [0403], wherein said artisan’s nucleic acid of interest is operably linked to a promoter, an enhancer, and a polyadenylation signal [0119, 122], wherein the promoter is a tissue-specific promoter [0270], e.g. a liver-specific promoter [0288]. 
Cabrera-Aquino et al disclosed wherein the vector is a rAAV8 comprising an AAV8 capsid [0311]. 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, and nucleic acid delivery vehicles and expression vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first expression vector as disclosed by Ellsworth et al, with a second expression vector, i.e. a rAAV expression vector, as disclosed by Cabrera-Aquino et al with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 25, Ellsworth et al disclosed the nucleic acid molecules encoding the mutant LDLR polypeptides may be formulated with a pharmaceutically acceptable carrier [0042, 382]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

7. 	Claims 25-27 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth et al (U.S. 2016/0244501; priority to October 3, 2013; of record) in view of Cabrera-Aquino et al (U.S. 2013/0211380; priority to February 7, 2012; of record), as applied to Claims 23 and 25 above, and in further view of Gao et al (U.S. 2009/0227030; of record).
Determining the scope and contents of the prior art.
With respect to Claim 32, Ellsworth et al disclosed whereby said mutant LDLR polypeptides increase the residence time of the LDLR at the cell surface [0007], and are useful for reducing circulating cholesterol levels in a subject [0719, 724]. 
With respect to Claim 33, Ellsworth et al disclosed whereby said mutant LDLR polypeptides increase the residence time of the LDLR at the cell surface [0007], and are useful for reducing circulating cholesterol levels in a subject [0719, 724], e.g. hypercholesterolemia, to wit, familial hypercholesterolemia [0722].


Neither Ellsworth et al nor Cabrera-Aquino et al disclose the pharmaceutical composition comprises at least about 5x10^10 to 1.5x10^11 genome copies of the rAAV/kg of the subject’s body weight. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 32-33, Gao et al is considered relevant prior art for having disclosed rAAV vectors encoding LDLR [0107], said rAAV vectors having serotype AAV8 capsids (Abstract), wherein the human dose may be about 5x10^10 to 5x10^13 genomes/kg ([0102], Example 6). The dosage will be adjusted to balance the therapeutic benefit against any side effects and such dosages may vary depending upon the therapeutic application for which the recombinant vector is employed [0102].
Gao et al disclosed the therapeutic transgene is operably linked to a promoter, an enhancer, and a polyadenylation signal sequence [0058, 0162]. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Prior to the filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of treating familial hypercholesterolemia and/or reducing circulating cholesterol levels in a subject, as disclosed by Ellsworth et al, to comprise the step of administering at least about 5x10^10 to 1.5x10^11 genome copies/kg of subject’s body weight of an rAAV expression vector comprising a nucleotide sequence encoding a modified hLDLR transgene with a reasonable expectation of success because Gao et al disclosed rAAV vectors encoding LDLR [0107], said rAAV vectors having serotype AAV8 capsids (Abstract), wherein the human dose may be about 5x10^10 to 5x10^13 genomes/kg ([0102], Example 6). The dosage will be adjusted to balance the therapeutic benefit against any side effects and such dosages may vary depending upon the therapeutic application for which the recombinant vector is employed [0102].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The instantly recited range is encompassed within the range of the cited prior art, for which the instant specification fails to disclose an element of criticality for the instantly recited range, and the dosages of the 5x10^10 to 5x10^13 genomes/kg range, per Gao et al, are considered to have been predictable with a reasonable expectation of success, as the dosage will be adjusted to balance the therapeutic benefit against any side effects and such dosages may vary depending upon the therapeutic application for which the recombinant vector is employed (Gao et al, [0102]). 
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 23, Cabrera-Aquino et al disclosed wherein the vector is a rAAV8 comprising a AAV8 capsid [0311]. 
Gao et al is considered relevant prior art for having disclose rAAV vectors encoding LDLR, said rAAV vectors having serotype AAV8 capsids (Abstract).
With respect to Claims 26-27, note the difference in scope between “an [emphasis added] amino acid sequence” (Claims 23 and 27) vs “encodes SEQ ID NO: 40” (Claim 37). 
Instant Claims 23 and 27 do not require the [emphasis added] amino acid sequence of SEQ ID NO:40. Compare/Contrast Claims 23 and 27 vs Claims 37-38.
Cabrera-Aquino et al disclosed recombinant viral vectors, e.g. adeno-associated virus encoding the artisan’s nucleic acid of interest, wherein said artisan’s nucleic acid of interest may be LDLR [0271], for the treatment of hypercholesterolemia [0403], wherein said artisan’s nucleic acid of interest is operably linked to a promoter, an enhancer, and a polyadenylation signal [0119, 122], wherein the promoter is a tissue-specific promoter [0270], e.g. a liver-specific promoter [0288]. 
Gao et al disclosed the therapeutic transgene is operably linked to a promoter, an enhancer, and a polyadenylation signal sequence [0058, 0162]. Gao et al disclosed a working example whereby the hLDLR transgene is operably linked to a human thyroid hormone binding globulin gene promoter (TBG) (syn.  a thyroxine binding globulin (TBG) liver-specific promoter) [0162-164]. 
With respect to Claims 25 and 29, Ellsworth et al disclosed the nucleic acid molecules encoding the mutant LDLR polypeptides may be formulated with a pharmaceutically acceptable carrier [0042, 382]. 
Gao et al disclosed the rAAV is suspended in a physiologically compatible carrier [0099]. 
With respect to Claims 30-33, Gao et al is considered relevant prior art for having disclosed rAAV vectors encoding LDLR [0107], said rAAV vectors having serotype AAV8 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

8. 	Claims 25-26, 27, 29, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth et al (U.S. 2016/0244501; priority to October 3, 2013; of record) in view of Cabrera-Aquino et al (U.S. 2013/0211380; priority to February 7, 2012; of record) and Gao et al (U.S. 2009/0227030; of record), as applied to Claims 23, 25-27, and 29-33 above, and in further view of Hildinger (U.S. Patent 7,943,374) and Carillo-Carrasco et al (Human Gene Therapy 21: 1147-1154, 2010; work derived from Applicant, but not cited in an IDS).
Determining the scope and contents of the prior art.
Claim 37, drawn to a pharmaceutical composition comprising a recombinant AAV8 having an AAV8 capsid, said rAAV8 encoding an expression cassette comprising a human LDLR nucleic acid encoding the amino acid sequence of SEQ ID NO:40 operably linked to: 
	a thyroxine binding globulin (TBG) liver-specific promoter; 
	at least two alpha-1-microglobulin/bikunin enhancer sequences; 
an intron; and 
a rabbit beta-globin (rBG) polyadenylation signal sequence. 

Cabrera-Aquino et al disclosed the enhancer may be a liver-specific enhancer, e.g. an alpha-1-microglobulin enhancer [0292]. 
Gao et al disclosed a working example whereby the hLDLR transgene is operably linked to a human thyroid hormone binding globulin gene promoter (TBG) (syn.  a thyroxine binding globulin (TBG) liver-specific promoter) [0162-164]. 

Neither Ellsworth et al, Cabrera-Aquino et al, nor Gao et al disclosed wherein the enhancer is at least two alpha-1-microglobulin/bikunin enhancer sequences. 
and with respect to Claim 37, Hildinger is considered relevant prior art for having disclosed a rAAV expression vector comprising a liver-specific promoter, e.g. the TBG promoter for liver-specific expression (col. 21, lines 66-67; SEQ ID NO:11), wherein SEQ ID NO:11 comprises tandem alpha mic/bik enhancer 1 elements being 100% identical to 221-426 of instant SEQ ID NO:12 (search results available in SCORE). Hildinger disclosed the regulatory sequences useful in the constructs may also comprise an intron, desirably located between the promoter/enhancer sequence and the gene (col. 21, lines 24-27). 

Neither Ellsworth et al, Cabrera-Aquino et al, Gao et al, nor Hildinger disclosed wherein the polyadenylation signal is a rabbit beta globin (rBG) polyA signal sequence. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 37, Carillo-Carrasco et al is considered relevant prior art for having taught a rAAV8 vector comprising an enhancer, the TBG promoter, an intron, and rabbit globin polyA signal operably linked to the artisan’s transgene of interest (pg 1148, col.1, Materials and Methods, Construction…of rAAVs; Supplementary Figure 1), said rAAV8 vector being expressed in liver cells (pg 1148, col. 2, Animal studies, “hepatic injections”, Expression analysis). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). MPEP §2144
Prior to the filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to operably link a nucleic acid encoding a modified hLDLR to TBG promoter, two alpha-1-microglobulin/bikunin enhancers, an intron, and a rabbit globin polyA signal sequence with a reasonable expectation of success because molecular cloning of expression vectors, including rAAV expression vectors is an old art.
common known purpose. MPEP §2144. 
Those of ordinary skill in the art previously recognized that liver expression of the artisan’s transgene of interest may be operably linked to expression control elements of: 
i) a human thyroid hormone binding globulin gene promoter (TBG) (syn.  a thyroxine binding globulin (TBG) liver-specific promoter (Gao et al, Hildinger; Carillo-Carrasco et al); 
ii) alpha-1-microglobulin/bikunin enhancer(s) (Cabrera-Aquino et al; Hildinger);
iii) an artificial intron (Cabrera-Aquino et al; Hildinger; Carillo-Carrasco et al); and 
iv) a polyA (Ellsworth et al; Cabrera-Aquino et al; Gao et a; Hildinger), even more specifically, a rabbit globin polyA (Carillo-Carrasco et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 23, Cabrera-Aquino et al disclosed wherein the vector is a rAAV8 comprising a AAV8 capsid [0311]. 
Gao et al disclosed rAAV vectors encoding LDLR, said rAAV vectors having serotype AAV8 capsids (Abstract).
Hildinger et al disclosed rAAV vectors having serotype AAV8 capsids (e.g. col. 23, line 66; col. 26, lines 46-47, “to create recombinant AAV8 virions”)
Carillo-Carrasco et al taught a rAAV8 vector comprising an enhancer, the TBG promoter, an intron, and rabbit globin polyA signal operably linked to the artisan’s transgene of interest (pg 1148, col.1, Materials and Methods, Construction…of rAAVs; Supplementary Figure 1).
With respect to Claims 26-27, Cabrera-Aquino et al disclosed recombinant viral vectors, e.g. adeno-associated virus encoding the artisan’s nucleic acid of interest, wherein said artisan’s nucleic acid of interest may be LDLR [0271], for the treatment of hypercholesterolemia [0403], wherein said artisan’s nucleic acid of interest is operably linked to a promoter, an enhancer, and a polyadenylation signal [0119, 122], wherein the promoter is a tissue-specific promoter [0270], e.g. a liver-specific promoter [0288]. 

Hildinger disclosed a rAAV expression vector comprising a liver-specific promoter, e.g. the TBG promoter for liver-specific expression (col. 21, lines 66-67; SEQ ID NO:11), wherein SEQ ID NO:11 comprises tandem alpha mic/bik enhancer 1 elements being 100% identical to 221-426 of instant SEQ ID NO:12 (search results available in SCORE). 
Carillo-Carrasco et al taught a rAAV8 vector comprising an enhancer, the TBG promoter, an intron, and rabbit globin polyA signal operably linked to the artisan’s transgene of interest (pg 1148, col.1, Materials and Methods, Construction…of rAAVs; Supplementary Figure 1).
With respect to Claims 25 and 29, Ellsworth et al disclosed the nucleic acid molecules encoding the mutant LDLR polypeptides may be formulated with a pharmaceutically acceptable carrier [0042, 382]. 
Gao et al disclosed the rAAV is suspended in a physiologically compatible carrier [0099]. 
Hildinger et al disclosed the rAAV is suspended in a physiologically compatible carrier (col. 30, lines 3-30). 
Carillo-Carrasco et al taught the rAAV8 vector formulated with a physiologically compatible carrier, e.g. PBS (pg 1148, col. 2, Materials and Methods, Animal studies). 
With respect to Claims 30-33, Gao et al is considered relevant prior art for having disclosed rAAV vectors encoding LDLR [0107], said rAAV vectors having serotype AAV8 capsids (Abstract), wherein the human dose may be about 5x10^10 to 5x10^13 genomes/kg ([0102], Example 6). The dosage will be adjusted to balance the therapeutic benefit against any side effects and such dosages may vary depending upon the therapeutic application for which the recombinant vector is employed [0102].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9. 	Claims 23, 25-27, and 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 13-15, and 18 of U.S. Patent 10,889,832 in 
With respect to Claim 23, ‘832 claims (claims 1-2, 6, and 14) a rAAV8 comprising an AAV8 capsid, said rAAV encoding an expression cassette comprising a human LDLR nucleic acid operably linked to a liver-specific promoter and enhancer sequences. 
	‘832 does not recite ipsis verbis that the expression cassette comprises a polyadenylation signal sequence; however, those of ordinary skill in the art immediately recognize it is understood that the expression cassette further comprises an polyadenylation signal, as such is routine the art, as also disclosed (col. 9, lines 42-46). 
‘832 does not claim the human LDLR nucleic acid encodes the amino acid sequence of SEQ ID NO:40. However, Ellsworth et al disclosed an expression cassette comprising a human LDLR nucleic acid encoding the amino acid sequence of SEQ ID NO:40 is operably linked to a polyadenylation signal sequence [0307].
Cabrera-Aquino et al is considered relevant prior art for having disclosed recombinant viral vectors, e.g. adenovirus or adeno-associated virus (Abstract; [0308-313]) encoding the artisan’s nucleic acid of interest, wherein said artisan’s nucleic acid of interest may be LDLR [0271], for the treatment of hypercholesterolemia [0403], wherein said artisan’s nucleic acid of interest is operably linked to a promoter, an enhancer, and a polyadenylation signal [0119, 122], wherein the promoter is a tissue-specific promoter [0270], e.g. a liver-specific promoter [0288]. 
Cabrera-Aquino et al disclosed wherein the vector is a rAAV8 comprising an AAV8 capsid [0311]. 
It would have been obvious to one of ordinary skill in the art to substitute a first expression vector as disclosed by Ellsworth et al, with a second expression vector, i.e. a rAAV8 expression vector, as claimed in ‘832 with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 
With respect to Claims 26-27, ‘832 claims (claims 2, 6, and 14) a rAAV8 comprising an a TBG promoter operably linked to the human LDLR nucleic acid. 
With respect to Claims 25 and 29, ‘832 claims (claims 1-3, 7, 15) a pharmaceutical composition comprising a pharmaceutically acceptable saline solution and the rAAV8 comprising an a TBG promoter operably linked to the human LDLR nucleic acid.
With respect to Claims 30-33, ‘832 claims (claims 13 and 18) methods of treating familial hypercholesterolemia in a subject, the methods comprising the step of administering about 5x10^10 rAAV8 genome copies/kg of the subject. 
	The instant claims are considered to be obvious variants of the patented ‘832 claims.

10. 	Claim 23, 26-27, 29, and  37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 13-15, and 18 of U.S. Patent 10,889,832 in view of Ellsworth et al (U.S. 2016/0244501; priority to October 3, 2013; of record) and Cabrera-Aquino et al (U.S. 2013/0211380; priority to February 7, 2012; of record), as applied to Claims 23, 25-27, and 29-33 above, and in further view of Hildinger (U.S. Patent 7,943,374) and Carillo-Carrasco et al (Human Gene Therapy 21: 1147-1154, 2010; work derived from Applicant, but not cited in an IDS).
With respect to Claim 37, ‘832 does not claim the presence of a rabbit globin polyA signal sequence in the rAAV expression vector. 
However, prior to the effective filing date of the instantly claimed invention, Hildinger is considered relevant prior art for having disclosed a rAAV expression vector comprising a liver-specific promoter, e.g. the TBG promoter for liver-specific expression (col. 21, lines 66-67; SEQ ID NO:11), wherein SEQ ID NO:11 comprises tandem alpha mic/bik enhancer 1 elements being 100% identical to 221-426 of instant SEQ ID NO:12 (search results available in SCORE). Hildinger disclosed the regulatory sequences useful in the constructs may also comprise an 

Neither Ellsworth et al, nor Cabrera-Aquino et al disclosed wherein the polyadenylation signal is a rabbit beta globin (rBG) polyA signal sequence. 
However, prior to the effective filing date of the instantly claimed invention, Carillo-Carrasco et al is considered relevant prior art for having taught a rAAV8 vector comprising an enhancer, the TBG promoter, an intron, and rabbit globin polyA signal operably linked to the artisan’s transgene of interest (pg 1148, col.1, Materials and Methods, Construction…of rAAVs; Supplementary Figure 1), said rAAV8 vector being expressed in liver cells (pg 1148, col. 2, Animal studies, “hepatic injections”, Expression analysis). 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). MPEP §2144
Prior to the filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to operably link a nucleic acid encoding a modified hLDLR to TBG promoter, two alpha-1-microglobulin/bikunin enhancers, an intron, and a rabbit globin polyA signal sequence with a reasonable expectation of success because molecular cloning of expression vectors, including rAAV expression vectors is an old art.
The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. MPEP §2144. 
Those of ordinary skill in the art previously recognized that liver expression of the artisan’s transgene of interest may be operably linked to expression control elements of: 
i) a human thyroid hormone binding globulin gene promoter (TBG) (syn.  a thyroxine binding globulin (TBG) liver-specific promoter (Hildinger; Carillo-Carrasco et al); 

iii) an artificial intron (Cabrera-Aquino et al; Hildinger; Carillo-Carrasco et al); and 
iv) a polyA (Ellsworth et al; Cabrera-Aquino et al; Hildinger), even more specifically, a rabbit globin polyA (Carillo-Carrasco et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 23, Cabrera-Aquino et al disclosed wherein the vector is a rAAV8 comprising a AAV8 capsid [0311]. 
Hildinger et al disclosed rAAV vectors having serotype AAV8 capsids (e.g. col. 23, line 66; col. 26, lines 46-47, “to create recombinant AAV8 virions”)
Carillo-Carrasco et al taught a rAAV8 vector comprising an enhancer, the TBG promoter, an intron, and rabbit globin polyA signal operably linked to the artisan’s transgene of interest (pg 1148, col.1, Materials and Methods, Construction…of rAAVs; Supplementary Figure 1).
With respect to Claims 26-27, Cabrera-Aquino et al disclosed recombinant viral vectors, e.g. adeno-associated virus encoding the artisan’s nucleic acid of interest, wherein said artisan’s nucleic acid of interest may be LDLR [0271], for the treatment of hypercholesterolemia [0403], wherein said artisan’s nucleic acid of interest is operably linked to a promoter, an enhancer, and a polyadenylation signal [0119, 122], wherein the promoter is a tissue-specific promoter [0270], e.g. a liver-specific promoter [0288]. 
Hildinger disclosed a rAAV expression vector comprising a liver-specific promoter, e.g. the TBG promoter for liver-specific expression (col. 21, lines 66-67; SEQ ID NO:11), wherein SEQ ID NO:11 comprises tandem alpha mic/bik enhancer 1 elements being 100% identical to 221-426 of instant SEQ ID NO:12 (search results available in SCORE). 

With respect to Claims 25 and 29, Ellsworth et al disclosed the nucleic acid molecules encoding the mutant LDLR polypeptides may be formulated with a pharmaceutically acceptable carrier [0042, 382]. 
Hildinger et al disclosed the rAAV is suspended in a physiologically compatible carrier (col. 30, lines 3-30). 
Carillo-Carrasco et al taught the rAAV8 vector formulated with a physiologically compatible carrier, e.g. PBS (pg 1148, col. 2, Materials and Methods, Animal studies). 
The instant claims are considered to be obvious variants of the patented ‘832 claims.

Citation of Relevant Prior Art
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chandler et al (Gene Therapy 20: 1188-1191; October 17, 2013; work derived from Applicant, but not cited in an IDS) is considered relevant prior art for having taught a rAAV8 vector for liver-directed transgene expression (Title). Chandler et al taught that the expression vector, pENN-AAV-TBG-PI-RBG (PennVector P1015) was obtained from the University of Pennsylvania Vector Core. This vector contains transcriptional control elements from the thyroxine-binding globulin (TBG) promoter, cloning sites for the insertion of a complementary DNA and the rabbit b-globin polyA signal. Terminal repeats from AAV serotype 2 flank the expression cassette (pg 1191, col. 1, Materials and Methods, AAV8 construction).

Walsh et al (U.S. 2002/0131956) is considered relevant prior art for having taught disclosed rAAV expression vectors for expressing a therapeutic transgene in the liver, said rAAV vector comprising at least one alpha-1-microglobulin/bikunin enhancer [0098].

Birsoy et al (U.S. 2015/0065556; priority to 61/952,646 (March 13, 2014); priority to 61/862,315 (August 5, 2013) disclosed a liver-specific expression cassette comprising a liver-specific promoter, to wit, a thyroid hormone-binding globulin promoter sequence operably linked to two copies of an alpha 1-microglobulin/bikunin enhancer sequence [0330]. (as 

	Al-Allaf et al (Int. Arch. Med. 3: 36, 25 pages, 2010; of record) is considered relevant prior art for having reviewed the state of the art prior to the filing date of the instantly claimed invention as it pertains to LDLR gene therapy methods for the treatment of hyperocholesterolaemia, wherein rAAV expression vectors were recognized to be one of the most commonly used viral vectors for gene therapy methods (Table 2). 

Nathwani et al (Gene Therapy 16: 60-69, 2009; of record) is considered relevant prior art for having taught that rAAV vectors having AAV8 or rh10 capsid serotypes yields enhanced transduction of the liver, essentially identical transgene expression values to each other (Title, Figure 1e, Table 1). Nathwani et al taught the rAAV is suspended in a physiologically compatible carrier, e.g. PBS (Figure 5, legend). Nathwani et al taught the administration of rAAV vectors having either AAV8 or AAVrh10 capsids (Figure 1, Table 1).

Conclusion
12. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633